Beck, J.
There are many assignments of error in the bill of exceptions and in the motion for a new trial, attacking the rulings of the court upon the pleadings and the admissibility of the evidence, and criticising certain portions of the charge to the jury; but the rulings of this court, as stated in the headnote, decide the controlling questions in the case, so that the numerous points made on the previous trial can not arise in the next trial; and it is therefore unnecessary to discuss or pass upon the minor questions involved in the case. The error which we have pointed out in the second headnote requires a reversal of the judgment of the court below; but, inasmuch as that error affected only one of the designated lots of land in controversy, to wit, lot No. 164 in the 11th *167district of formerly Muscogee but now Marion county, we are of the opinion that on the next trial the investigation should be restricted to an inquiry, if the evidence touching the outstanding paramount title to that lot be the same as on the last trial, as to whether failure of title as to that lot was included in the accord and satisfaction set up by the defendants in this case. We accordingly direct that the next trial be restricted to the consideration and determination of that issue.

Judgment reversed, with direction.


All the Justices concur.